

116 HR 6014 IH: Employment Fairness for Taiwan Act of 2020
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6014IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. Tipton (for himself and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to support fairness for Taiwanese nationals regarding employment at the international financial institutions.1.Short titleThis Act may be cited as the Employment Fairness for Taiwan Act of 2020.2.Sense of the CongressIt is the sense of the Congress that—(1)Taiwan is responsible for remarkable achievements in economic and democratic development, with its per capita gross domestic product rising in purchasing power parity terms from $3,470 in 1980 to more than $55,000 in 2018;(2)the experience of Taiwan in creating a vibrant and advanced economy under democratic governance and the rule of law can inform the work of the international financial institutions, including through the contributions and insights of Taiwanese nationals; and(3)Taiwanese nationals who seek employment at the international financial institutions should not be held at a disadvantage in hiring because the economic success of Taiwan has rendered it ineligible for financial assistance from such institutions.3.Fairness for Taiwanese nationals regarding employment at international financial institutions(a)In generalThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution to use the voice and vote of the United States to seek to ensure that Taiwanese nationals are not discriminated against in any employment decision by the institution, including employment through consulting or part-time opportunities, on the basis of—(1)whether they are citizens or nationals of, or holders of a passport issued by, a member country of, or a state or other jurisdiction that receives assistance from, the international financial institution; or(2)any other consideration that, in the determination of the Secretary, unfairly disadvantages Taiwanese nationals with respect to employment at the institution.(b)International financial institution definedIn this section, the term international financial institution has the meaning given the term in section 1701(c)(2) of the International Financial Institutions Act.(c)Waiver authorityThe Secretary of the Treasury may waive subsection (a) for not more than 1 year at a time after reporting to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate that providing the waiver—(1)will substantially promote the objective of equitable treatment for Taiwanese nationals at the international financial institutions; or(2)is in the national interest of the United States, with a detailed explanation of the reasons therefor. (d)Progress reportThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall submit to the committees specified in subsection (c) an annual report, in writing, that describes the progress made toward advancing the policy described in subsection (a), and a summary of employment trends with respect to Taiwanese nationals at the international financial institutions.(e)SunsetThe preceding provisions of this section shall have no force or effect beginning with the earlier of—(1)the date that is 7 years after the date of the enactment of this Act; or(2)the date that the Secretary of the Treasury reports to the committees specified in subsection (c) that each international financial institution has adopted the policy described in subsection (a).